EXHIBIT 32.1 Section 906 Certifications Pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned, Thomas M. Patton, the President and Chief Executive Officer and Jeffery A. Baird, the Chief Financial Officer of CAS Medical Systems, Inc. (the “Issuer”), do hereby certify that the report on Form 10-K accompanying this certification (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended ((15 U.S.C. 78m or 78o(d)) and that information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Issuer. /s / Thomas M. Patton Thomas M. Patton President and Chief Executive Officer CAS Medical Systems, Inc. March 19, 2014 /s / Jeffery A. Baird Jeffery A. Baird Chief Financial Officer CAS Medical Systems, Inc. March 19, 2014
